
	

116 S2532 IS: Protecting Privacy in Our Homes Act
U.S. Senate
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2532
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2019
			Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Federal Trade Commission to promulgate regulations requiring manufacturers to give
			 notice to consumers as to whether internet-connected devices contain 
			 cameras or microphones.
	
	
		1.Short title
 This Act may be cited as the Protecting Privacy in Our Homes Act.
 2.DefinitionsIn this Act: (1)CommissionThe term Commission means the Federal Trade Commission.
 (2)Covered deviceThe term covered device— (A)means an internet-connected device a component of which is a camera or microphone; and
 (B)does not include any device that is specifically marketed as a camera or microphone. (3)Covered manufacturerThe term covered manufacturer means a manufacturer of a covered device.
 3.RegulationsNot later than 180 days after the date of enactment of this Act, the Commission shall promulgate regulations under section 553 of title 5, United States Code, under which each covered manufacturer shall be required to include on the packaging of each covered device manufactured by the covered manufacturer a notice that a camera or microphone is a component of the covered device.
		4.Enforcement
 (a)In generalThis Act and the regulations promulgated under this Act shall be enforced by the Commission under the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
 (b)Unfair or deceptive acts or practicesA violation of this Act or a regulation promulgated under this Act shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
			(c)Actions by the Commission
 (1)In generalThe Commission shall prevent any person from violating this Act or a regulation promulgated under this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.
 (2)Penalties and privilegesAny person who violates this Act or a regulation promulgated under this Act shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
				
